Citation Nr: 1503839	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  06-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide exposure.

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.
 
3.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.
 
4.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received.
 
5.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a cardiac disorder has been received.



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the claim of entitlement to service connection for DM in December 2011 for further evidentiary development and remanded the claims of entitlement to service connection for PTSD, hearing loss, tinnitus and a cardiac condition for issuance of a statement of the case (SOC), as the Veteran had previously filed a notice of disagreement with regard to these issues.  A SOC was therafter issued in August 2013.  The Veteran therafter filed a timely VA Form 9 and completed his appeal to the Board.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In an October 2013 statement, the Veteran, through his attorney, requested the opportunity to testify at a hearing before the Board at a local VA office.  This should be done.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ of the Board at the local regional office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




